Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
This is a reply to the application filed on 12/15/2020, in which, claim(s) 1-29 are pending. Claim(s) 1, 17, 18 and 27 are independent. 

Drawings

Drawings filed on 12/15/2020 are accepted.

Specification
The disclosure is objected to because to because of the following informalities: 
Trade name or a mark are used in many paragraphs in the specification, such as (GitLab, Hive, HDFS, Impala, Oozie, Sentry, Kafka, Cloudera, Solr, Scala, Java, and Akka).
The use of trademarks, such as JAVA, has been noted in this application. Trademarks should be capitalized wherever they appear ( capitalize each letter OR accompany each trademark with an appropriate designation symbol, e.g., TM or®) and be accompanied by the generic terminology (use trademarks as adjectives modifying a
descriptive noun, e.g., "using JAVA programming technology"). Although the use of
trademarks is permissible in patent applications, the proprietary nature of the marks
should be respected and every effort made to prevent their use in any manner, which
might adversely affect their validity as trademarks (M.P.E.P 608.0l(v)).

Claim Objections
Claims below objected to because of the following informalities: 
Claim 14, line 3, the claim cited  “can be”, it should be read as  “is”.
Claim 19, line 2, the claim cited  “ensure that data object”, it should be read as  “ensure the data object”.
Appropriate correction is required.

Claim Rejections - 35 USC§ 112
The following is a quotation of 35 U.S.C. l 12(b):
(b) CONCLUSION.-The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly
claiming the subject matter which the applicant regards as his invention.

Claim1 are rejected under 35 U.S.C. l 12(b) or 35 U.S.C. 112 (pre-AIA ),second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
claim 1, the claim recited “the modified data object creation command”, there is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 101
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 17-29 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.

Claim 17 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Claim 17 is non-statutory under the most recent interpretation of the Interim Guidelines regarding 35 U.S.C.101 because: the computer-readable medium claimed is not positively disclosed in the specification as a statutory only embodiment. ([0034] “a computer- readable medium storing the data object creation standard”). When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter. (See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) transitory embodiments are not directed to statutory subject matter, further see MPEP 2106). Examiner suggests amending the claim to include “non-transitory computer-readable medium” consistent with the OG notice (2/23/2010, 1351 OG 212, http://www.uspto.gov/web/offices/com/sol/og/2010/week08/TOC.htm#ref20) concerning “Subject Matter Eligibility of Computer Readable Media”
Claims 18-26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Claim 18 recites "A system…, the system comprising:” in preamble, and “an apparatus”, in the claim body. As recited in the body of the claim, the claimed system lacks a structural component because the apparatus can be implemented as software only ([0063], “The one or more processing devices may include one or more devices configured through hardware, firmware, and/or software”). Therefore, claim 18 is directed to non-statutory subject matter for lack of a hardware component. The Examiner respectfully suggests that the claim be further amended to positively recite at least one hardware element within the body of the claim to make the claim statutory subject matter under 35 U.S.C. 101 such as “a hardware processor” or “a hardware memory”. 
Dependent claims 19-26 don't cure the deficiency of claim 18 and are rejected under 35 U.S.C. 101 for their dependency upon claim 18.
Claim 27 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Claim 27 recites "An apparatus” in preamble, and “a command receiver”, “a command modifier”, “an object creation initiator” in the claim body. As recited in the body of the claim, the claimed system lacks a structural component because the receiver, the modifier and the initiator can be implemented as software only. Therefore, claim 27 is directed to non-statutory subject matter for lack of a hardware component. The Examiner respectfully suggests that the claim be further amended to positively recite at least one hardware element within the body of the claim to make the claim statutory subject matter under 35 U.S.C. 101 such as “a hardware processor” or “a hardware memory”. 
Dependent claims 28-29 don't cure the deficiency of claim 27 and are rejected under 35 U.S.C. 101 for their dependency upon claim 27.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that
form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale,
or otherwise available to the public before the effective filing date of the claimed invention.


Claims 27 and 28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by LEREYA et al. (US- 20200012808-A1, LEREYA referred to as " LEREYA”)  

Referring to Claim 27, LEREYA teaches  an apparatus for managing creation of a data object, comprising: a command receiver configured to receive a data object creation command for creating the data object, the data object creation command comprising at least one data object creation parameter LEREYA, [¶0019]” The computing device 100 includes at least one processing element 110, for example, a central processing unit (CPU) “), ([LEREYA, ¶0026]” the computing device 100 is configured to associate the first user account with a first set of permissions associated with the generated column-oriented data structure. The first set of permissions may include, for example, read permission, write permission, a permission to generate a new column-oriented data structure within a schema of data structures, a permission to regenerate a schema, a permission to edit a schema, a permission to edit the data structure”, [LEREYA, ¶0026]” The computing device 100 may be configured to associate the at least a second user account associated with a second user device 220-2 with a second set of permissions. The first set of permissions includes at least one additional permission with respect to the second set of permissions.”, i.e., examiner interpret applying the permission as executing command );
a command modifier configured to compare the at least one data object creation parameter with a stored data object creation standard ([LEREYA, ¶0026]” The computing device 100 is configured to associate the first user account with a first set of permissions associated with the generated column-oriented data structure.“, i.e., examiner interprets applying the permission as a command to create data, if the permission match the requirement the data created ); and
an object creation initiator configured to initiate creation of the data object in response to the data object creation parameter matching a corresponding parameter in the stored data object creation standard ([LEREYA, ¶0026]” The first set of permissions may include, for example, read permission, write permission, a permission to generate a new column-oriented data structure within a schema of data structures.”).


Referring to Claim 28, LEREYA teaches  the apparatus of claim 27 further comprising: a computer-readable medium storing the data object creation standard ([LEREYA, ¶0009]” a non-transitory computer readable medium having stored thereon instructions for causing a processing circuitry to perform a process, the process including: generating a column oriented data structure in response to receiving a request to generate the column-oriented data structure from a first user device associated with a first user account, wherein the column-oriented data structure includes a plurality of columns, wherein each column is of single data type and is assigned metadata associated with the single data type”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims (1-23, 26, and 29) is/are rejected under 35 U.S.C. 103 as being unpatentable over LEREYA et al. (US- 20200012808-A1, LEREYA referred to as " LEREYA”)  and in view of  FASHEH et al. (US-20210096979-A1, FASHEH referred to as " FASHEH”).

 Referring to Claim 1, LEREYA teaches a computer-implemented method of managing creation of a data object comprising:
receiving, at a processor (LEREYA, [¶0019]” The computing device 100 includes at least one processing element 110, for example, a central processing unit (CPU) “), a data object creation command comprising at least one data object creation parameter, the data object creation command requiring a first permission level to authorize creation of the data object but having associated therewith a second permission level lower than the first permission level ([LEREYA, ¶0026]” the computing device 100 is configured to associate the first user account with a first set of permissions associated with the generated column-oriented data structure. The first set of permissions may include, for example, read permission, write permission, a permission to generate a new column-oriented data structure within a schema of data structures, a permission to regenerate a schema, a permission to edit a schema, a permission to edit the data structure”, [LEREYA, ¶0026]” The computing device 100 may be configured to associate the at least a second user account associated with a second user device 220-2 with a second set of permissions. The first set of permissions includes at least one additional permission with respect to the second set of permissions.”):
comparing, at the processor, the at least one data object creation parameter with a corresponding stored data object creation standard ([LEREYA, ¶0026]” The computing device 100 is configured to associate the first user account with a first set of permissions associated with the generated column-oriented data structure.“, i.e., examiner interprets applying the permission as a command to create data, if the permission match the requirement the data created );
in response to the data object creation parameter meeting the stored data object creation standard ([LEREYA, ¶0026]” The computing device 100 is configured to associate the first user account with a first set of permissions associated with the generated column-oriented data structure”), and initiating, by the processor, creation of the data object based on the modified data object creation command having the first permission level ([LEREYA, ¶0026]” The first set of permissions may include, for example, read permission, write permission, a permission to generate a new column-oriented data structure within a schema of data structures.”).
however, LEREYA does not teach explicitly  modifying the data object creation command to change the second permission level to the first permission level.
Wherein, FASHEH teaches modifying the data object creation command to change the second permission level to the first permission level ([FASHEH, ¶0037]” a master database generator that is responsible for generating the databases from the inputs provided for an individual article number. This will also include the creation of a superset of all possible fields and usages master template”, [FASHEH, ¶123 ]” database generator that is responsible for generating the databases”)
Motivation statement
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified LEREYA to incorporate the teaching of FASHEH to utilize the above feature, with the motivation of expanding the capabilities of the Websocket Protocol which support two-way communication between a client's running untrusted code in a controlled environment to a remote host that has opted-in to communications from that code, as recognized by (FASHEH [0026]).

Referring to Claim 2, (LEREYA in view of FASHEH) teaches the computer-implemented method of claim 1.
Wherein, LEREYA further teaches wherein the data object creation command is generated based on a command input received from a user having the second permission level ([LEREYA, ¶0027]” the computing device 100 may be configured to receive from the first user device 220-1 a second request for granting access to a second user account, which may be associated with a second user device 220-2, to the generated column-oriented data structure.”, [LEREYA, ¶0030]” According to one embodiment, the second set of permissions may allow certain types of second user accounts to view, and potentially make changes to, certain columns and/or rows of a certain column data structure of the single data type”).

Referring to Claim 3, (LEREYA in view of FASHEH) teaches the computer-implemented method of claim 1. 
Wherein, LEREYA further teaches wherein the data object creation command is generated by a user having a standard permission level, and the data object creation command requires system administrator permissions in order to be completed ([LEREYA, ¶0024]” The first user device 220-1 is associated with a first user account. The first user account may be associated with an employee, a manger, a department, etc., of an entity and may require a login using a password in order to send the request to the computing device 100”, [LEREYA, ¶0024]” The computing device 100 is configured to associate the first user account with a first set of permissions associated with the generated column-oriented data structure. The first set of permissions may include, for example, read permission, write permission, a permission to generate a new column-oriented data structure within a schema of data structures, a permission to regenerate a schema “, ([LEREYA, ¶0029]” second user device 220-2, such as a PC of one of the team members of the project's manager, with permission to only read and write”). 

Referring to Claim 4, (LEREYA in view of FASHEH) teaches the computer-implemented method of claim 1.
 Wherein, LEREYA further teaches wherein the object creation standard comprises an organizational standard for data object creation ([LEREYA, ¶0018]” The disclosed system is a permissions management tool that allows for control of users' ability to view, make changes, and edit single data type column-oriented data structures”, [LEREYA, ¶0024]” The first user device 220-1 is associated with a first user account. The first user account may be associated with an employee, a manger, a department, etc., of an entity and may require a login using a password in order to send the request to the computing device 100.”, [LEREYA, ¶0029]” The computing device 100 then associates a second user account accessing the column-oriented data structure through a second user device 220-2, such as a PC of one of the team members of the project's manager, with permission to only read and write, but not to change any column's position or any other data property”).

Referring to Claim 5, (LEREYA in view of FASHEH) teaches the computer-implemented method of claim 1.
Wherein, LEREYA further teaches wherein the object creation standard defines best practices with respect to data object creation ([LEREYA, ¶0003]” The task of managing operations may be complicated and time consuming. In many cases, managing operations of a single project requires integration of several employees, departments, and the like of the entity.”, [LEREYA, ¶0005]” One of the most valuable features of management applications is the ability to provide information regarding one or more projects in real time. Such information may include, for example, an overview on how long tasks will take to complete, early warnings of any risks to the project, historical information on how projects have progressed, how actual and planned performance are related, cost maintenance, and the like. Many currently available applications lack the ability to provide such real time data in an efficient and organized manner. Additionally, many such applications fail to provide effective user permission control to allow for the sharing of management information with multiple users while limiting certain actions to one or more users. Lastly, many available spreadsheet programs that can be used for task management assign metadata for each individual cell, which creates significant overhead when storing large datasets.”).

Referring to Claim 6, (LEREYA in view of FASHEH) teaches the computer-implemented method of claim 1.
Wherein, LEREYA further teaches wherein the object creation standard is stored in a machine-readable memory accessible by the processor ([LEREYA, ¶0009]”  non-transitory computer readable medium having stored thereon instructions for causing a processing circuitry to perform a process, the process including: generating a column oriented data structure in response to receiving a request to generate the column-oriented data structure from a first user device associated with a first user account, wherein the column-oriented data structure includes a plurality of columns, wherein each column is of single data type and is assigned metadata associated with the single data type; associating the first user account with a first set of permissions associated with the generated data structure”).

Referring to Claim 7, (LEREYA in view of FASHEH) teaches the computer-implemented method of claim 1.
Wherein, LEREYA further teaches wherein the object creation command comprises a call to create the data object ([LEREYA, ¶0018]” system is a permissions management tool that allows for control of users' ability to view, make changes, and edit single data type column-oriented data structures. After a request for generating the column-oriented data structure is received from a user device that is associated with a first user account”).

Referring to Claim 8, (LEREYA in view of FASHEH) teaches the computer-implemented method of claim 1.
Wherein, LEREYA further teaches wherein the processor is assigned as an authorized user having a required permission level to initiate creation of the data object (LEREYA, [¶0019]” The computing device 100 includes at least one processing element 110, for example, a central processing unit (CPU), [LEREYA, ¶0026]” The computing device 100 is configured to associate the first user account with a first set of permissions associated with the generated column-oriented data structure. The first set of permissions may include, for example, read permission, write permission, a permission to generate a new column-oriented data structure within a schema of data structures, a permission to regenerate a schema, a permission to edit a schema, a permission to edit the data structure, etc.”).

Referring to Claim 9, (LEREYA in view of FASHEH) teaches the computer-implemented method of claim 8.
 Wherein, LEREYA further teaches wherein the processor is assigned as an authorized user even though a user who generated the data object creation command is not an authorized user ([LEREYA, ¶0021]” The processing element 110 or the memory 120 may also include machine-readable media for storing software. Software shall be construed broadly to mean any type of instructions, whether referred to as software, firmware, middleware, microcode, hardware description language, or otherwise. Instructions may include code (e.g., in source code format, binary code format, executable code format, or any other suitable format of code). The instructions cause the processing element 110 to perform the various functions described in further detail herein.”, [LEREYA, ¶0038, FIG. 4]” At S420, it is determined whether the user account associated with the user device has permission to make the change, and if so, execution continues at S430, otherwise; execution continues at S440. The determination may be achieved by searching a data repository in which a set of permissions associated with the table and various users accounts are stored.”, i.e., the processor will execute a step either if the user is authorized or not ).

Referring to Claim 10, (LEREYA in view of FASHEH) teaches the computer-implemented method of claim 1.
 Wherein, LEREYA further teaches wherein the stored data object creation standard comprises a first data object creation standard, and the further comprises ensuring adherence to a second stored data object creation standard, different from the first stored data object creation standard ([LEREYA, ¶0024]” The computing device 100 is configured to associate the first user account with a first set of permissions associated with the generated column-oriented data structure. The first set of permissions may include, for example, read permission, write permission, a permission to generate a new column-oriented data structure within a schema of data structures, a permission to regenerate a schema, a permission to edit a schema, a permission to edit the data structure, etc. A schema of data structures may include a plurality of arrays of single data type columns. In an embodiment, the first set of permissions associated with the first user account is stored in a data repository 230”).

Referring to Claim 11, (LEREYA in view of FASHEH) teaches the computer-implemented method of claim 1.
However, LEREYA does not teach explicitly further comprising ensuring adherence to changes in the stored data object creation standard based on modification of the stored data object creation standard .
Wherein, FASHEH further teaches further comprising ensuring adherence to changes in the stored data object creation standard based on modification of the stored data object creation standard ([FASHEH, ¶0123]” The System may change the role of that active User ID to User Admin having all the privileges”, i.e., examiner interprets modifying permission as modifying the data creation command).

Referring to Claim 12, (LEREYA in view of FASHEH) teaches the computer-implemented method of claim 1.
Wherein, LEREYA further teaches further comprising determining whether the second permission level associated with the data object creation command meets the first permission level required for object creation ([LEREYA, ¶0028]” The computing device 100 may be configured to associate the at least a second user account associated with a second user device 220-2 with a second set of permissions. The first set of permissions includes at least one additional permission with respect to the second set of permissions. That is to say, the second set of permissions includes less permissions than the first set of permissions. The second set of permissions may include, for example, read permission and write permission only, while the first set of permissions include permission to write, read, change columns' position, change cells' position, and the like”, [LEREYA, ¶0038]” At S420, it is determined whether the user account associated with the user device has permission to make the change, and if so, execution continues at S430, otherwise; execution continues at S440. The determination may be achieved by searching a data repository in which a set of permissions associated with the table and various users accounts are stored. The set of permissions of the specific table may be indicative of whether the user device has permission to make the desired change. In an embodiment, S420 may further include identifying the required change, the change type, and the like. S420 may also include searching, with respect to the required change type, for a set of permissions associated with the user account associated with the user device from which the request was received, with respect to the specific table.”).

Referring to Claim 13, (LEREYA in view of FASHEH) teaches the computer-implemented method of claim 1.
Wherein, LEREYA further teaches further comprising, based on a determination that the data object creation parameter does not meet the stored data object creation standard, failing the object creation command and preventing creation of the data object ([LEREYA, ¶0028]” The computing device 100 may be configured to associate the at least a second user account associated with a second user device 220-2 with a second set of permissions. The first set of permissions includes at least one additional permission with respect to the second set of permissions. That is to say, the second set of permissions includes less permissions than the first set of permissions. The second set of permissions may include, for example, read permission and write permission only, while the first set of permissions include permission to write, read, change columns' position, change cells' position, and the like”, [LEREYA, ¶0040]” At S440, in response to determining that the user device does not have permission to make the desired change, the request for a change is denied.”).

Referring to Claim 14, (LEREYA in view of FASHEH) teaches the computer-implemented method of claim 1.
 Wherein, LEREYA further teaches further comprising, based on a determination that the data object creation parameter does not meet the stored data object creation standard ([LEREYA, ¶0040]” At S440, in response to determining that the user device does not have permission to make the desired change, the request for a change is denied.”). 
However, LEREYA does not explicitly teach determining whether the parameter can be modified to meet the stored data object creation standard.
Wherein, FASHEH teaches determining whether the parameter can be modified to meet the stored data object creation standard ([FASHEH, ¶0117]” The System Administrator may click user account drop down list and select the User List”, [FASHEH, ¶0118]” The user List may display all the Users along with the active users”,  [FASHEH, ¶0119]” The System may go to the active user list and select the one from role drop down to change role”, [FASHEH, ¶0120]” On change, user may be prompted to confirm if they want to change the User Role”, [FASHEH, ¶0121]” On confirm, User Role may be updated in database table”, [FASHEH, ¶0122]” Once updated, a success message may show in screen”, [FASHEH, ¶0123]” The System may change the role of that active User ID to User Admin having all the privileges”, i.e., examiner interprets checking the roles and changing permission as modifying parameters).

Referring to Claim 15, (LEREYA in view of FASHEH) teaches the computer-implemented method of claim 14. 
However, LEREYA does not explicitly teach modifying the data object creation parameter to meet the stored data object creation standard.
Wherein, FASHEH teaches further comprising modifying the data object creation parameter to meet the stored data object creation standard [FASHEH, ¶0123]” The System may change the role of that active User ID to User Admin having all the privileges”, i.e., examiner interprets changing permission for the user to create data structure).

Referring to Claim 16, (LEREYA in view of FASHEH) teaches the computer-implemented method of claim 15.
 Wherein, LEREYA further teaches wherein modifying the data object creation parameter comprises running one or more standard-enforcement rules associated with the object creation parameter ([LEREYA, ¶0008]” Certain embodiments disclosed herein include a method for managing permissions of users for a column-oriented data structure, including: a method for managing permissions of users for a column-oriented data structure, including: generating a column oriented data structure in response to receiving a request to generate the column-oriented data structure from a first user device associated with a first user account, wherein the column-oriented data structure includes a plurality of columns”, [LEREYA, ¶0041]” single data type column-oriented data structure 500 includes four rows and five columns. All five columns contain cells such that all cells of each column are associated with a single data type (i.e., all cells of the first column are of a first data type, all cells of the second column are of a second data type, an so on). In an embodiment, certain columns can be of the same data type. For example, column 510 contains only names. Thus, a numeric value, alphanumeric value, etc. cannot be inserted into the cells associated with the column 510. Column 520 is generated to contain only positions' descriptions.”, i.e., examiner interprets column 510 contains only names as a standard-enforcement rules associated with accepting only names).

Referring to Claim 17, LEREYA teaches a computer-readable medium storing instructions that, when executed, cause performance of a computer-implemented method of managing creation of a data object comprising ([LEREYA, ¶0009]” a non-transitory computer readable medium having stored thereon instructions for causing a processing circuitry to perform a process”):
receiving, at a processor, a data object creation command comprising at least one data object creation parameter, the data object creation command requiring a first permission level to authorize creation of the data object but having associated therewith a second permission level lower than the first permission level ([LEREYA, ¶0008]” method for managing permissions of users for a column-oriented data structure, including: generating a column oriented data structure in response to receiving a request to generate the column-oriented data structure from a first user device associated with a first user account, wherein the column-oriented data structure includes a plurality of columns, wherein each column is of single data type and is assigned metadata associated with the single data type; associating the first user account with a first set of permissions associated with the generated data structure; and, associating a second user account with a second set of permissions, wherein the first set of permissions comprises at least one additional permission with respect to the second set of permissions”);
comparing, at the processor, the at least one data object creation parameter with a corresponding stored data object creation standard ([LEREYA, ¶0026]” The computing device 100 is configured to associate the first user account with a first set of permissions associated with the generated column-oriented data structure. “);
in response to the data object creation parameter meeting the stored data object creation standard ([LEREYA, ¶0026]” The computing device 100 is configured to associate the first user account with a first set of permissions associated with the generated column-oriented data structure. “).
and initiating, by the processor, creation of the data object based on the modified data object creation command having the first permission level ([LEREYA, ¶0026]” The first set of permissions may include, for example, read permission, write permission, a permission to generate a new column-oriented data structure within a schema of data structures.”).
However, LEREYA does not teach explicitly modifying the data object creation command to change the second permission level to the first permission level
Wherein, FASHEH teaches modifying the data object creation command to change the second permission level to the first permission level ([FASHEH, ¶0123]” The System may change the role of that active User ID to User Admin having all the privileges”).
Motivation statement
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified LEREYA to incorporate the teaching of FASHEH to utilize the above feature, with the motivation of expanding the capabilities of the Websocket Protocol which support two-way communication between a client's running untrusted code in a controlled environment to a remote host that has opted-in to communications from that code, as recognized by (FASHEH [0026]).

Claim 18 is a system claims reciting similar limitations as claim 17.
Therefore claim 18 are rejected based on the same rational as claim 17.

Referring to Claim 19, (LEREYA in view of FASHEH) teaches the system of claim 18.
Wherein, LEREYA further teaches   wherein the apparatus and the computer-readable medium cooperate to ensure that data object creation standards are adhered to, independent of involvement of a system administrator ([LEREYA, ¶0008]” a system for managing permissions of users for a column-oriented data structure, including: a processing circuitry; and a memory, the memory containing instructions that, when executed by the processing circuitry, configure the system to: generate a column oriented data structure in response to receiving a request to generate the column-oriented data structure from a first user device associated with a first user account, wherein the column-oriented data structure includes a plurality of columns, wherein each column is of single data type and is assigned metadata associated with the single data type; associate the first user account with a first set of permissions associated with the generated data structure; and, associate a second user account with a second set of permissions”, i.e., examiner interprets the code execution to generate data as  independent of involvement of a system administrator ).

Referring to Claim 20, (LEREYA in view of FASHEH) teaches the system of claim 18.
Wherein, LEREYA further teaches  wherein the computer-readable medium stores a plurality of object creation standards, and the apparatus is configured to enforce the plurality of object creation standards ([LEREYA, ¶0008]” Certain embodiments disclosed herein include a method for managing permissions of users for a column-oriented data structure, including: a method for managing permissions of users for a column-oriented data structure, including: generating a column oriented data structure in response to receiving a request to generate the column-oriented data structure from a first user device associated with a first user account, wherein the column-oriented data structure includes a plurality of columns”, [LEREYA, ¶0041]” single data type column-oriented data structure 500 includes four rows and five columns. All five columns contain cells such that all cells of each column are associated with a single data type (i.e., all cells of the first column are of a first data type, all cells of the second column are of a second data type, an so on). In an embodiment, certain columns can be of the same data type. For example, column 510 contains only names. Thus, a numeric value, alphanumeric value, etc. cannot be inserted into the cells associated with the column 510. Column 520 is generated to contain only positions' descriptions.”, i.e., examiner interprets column 510 contains only names as a standard-enforcement rules associated with accepting only names).

Referring to Claim 21, (LEREYA in view of FASHEH) teaches the system of claim 20.
 Wherein, LEREYA further teaches wherein the plurality of object creation standards comprises a first object creation standard, and a second object creation standard, different from the first object creation standard ([LEREYA, ¶0024]” The computing device 100 is configured to associate the first user account with a first set of permissions associated with the generated column-oriented data structure. The first set of permissions may include, for example, read permission, write permission, a permission to generate a new column-oriented data structure within a schema of data structures, a permission to regenerate a schema, a permission to edit a schema, a permission to edit the data structure, etc. A schema of data structures may include a plurality of arrays of single data type columns. In an embodiment, the first set of permissions associated with the first user account is stored in a data repository 230”).

Referring to Claim 22, (LEREYA in view of FASHEH) teaches the system of claim 20.
Wherein, LEREYA further teaches wherein the plurality of object creation standards comprises a first object creation standard, and an updated version of the first object creation standard ([LEREYA, ¶0026]” The computing device 100 is configured to associate the first user account with a first set of permissions associated with the generated column-oriented data structure. The first set of permissions may include, for example, read permission, write permission, a permission to generate a new column-oriented data structure within a schema of data structures, a permission to regenerate a schema, a permission to edit a schema, a permission to edit the data structure, etc. A schema of data structures may include a plurality of arrays of single data type columns.”, i.e., examiner interprets edit and regenerate as an update).

Referring to Claim 23, (LEREYA in view of FASHEH) teaches the system of claim 18 wherein the apparatus comprises:
Wherein, LEREYA further teaches an object creation manager comprising a plurality of object creation modules, each of the plurality of object creation modules configured to communicate with a corresponding Hadoop component in a network environment ([LEREYA, ¶0019]” FIG. 1 shows an exemplary and non-limiting block diagram of a computing device 100 for managing permissions of users for single data type column-oriented data structures according to an embodiment…The CPU 110 is coupled via a bus 105 to a memory 120.”, [LEREYA, ¶0020]” The memory 120 further includes a memory portion 122 that contains instructions that, when executed by the processing element 110…”, [LEREYA, ¶0020]” FIG. 2 is a network diagram of a computing architecture 200 utilized to describe the various embodiments disclosed herein. The computing device 100 is connected to the network 210. The computing device 100 and its components are described herein above in more detail with respect of FIG. 1. The network 210 enables communication between different elements that may be connected to the computing device 100, as further described herein below. The network 210 may be the Internet, the world-wide-web (WWW), a local area network (LAN), a wide area network (WAN), a metro area network (MAN), and other networks capable of enabling communication between the elements of the computing architecture 200. In an embodiment, the computing device 100 is a server {i.e., examiner interprets Hadoop as a server} deployed in a cloud computing environment.”, [LEREYA, ¶0023]”  One or more user devices 220-1 through user device 220-m, referred to individually as user device 220 and collectively as user devices 220, may be connected to the computing device 100 via the network 210. A user device 220 may be, for example, a smart phone, a mobile phone, a laptop, a tablet computer, a wearable computing device, a personal computer (PC), a smart television and the like.”).

Referring to Claim 26, (LEREYA in view of FASHEH) teaches the system of claim 18 wherein the apparatus comprises:
Wherein, LEREYA further teaches an object creation management client comprising a plurality of object creation modules; and
an object creation management server, in communication with the object creation management client and with a plurality of data sources ([LEREYA, ¶0010]”Certain embodiments disclosed herein also include a system for managing permissions {i.e., examiner interprets system managing permissions as a  system for creation modules } of users for a column-oriented data structure, including: a processing circuitry; and a memory, the memory containing instructions that, when executed by the processing circuitry, configure the system to: generate a column oriented data structure in response to receiving a request to generate the column-oriented data structure from a first user device associated with a first user account”,,
the object creation management client and the object creation management server provided on the same edge device and cooperating to perform code creation and object creation ([LEREYA, ¶0022]” FIG. 2 is a network diagram of a computing architecture 200 {i.e., examiner interprets system managing permissions as a  system for creation modules which is computing architecture 200 } utilized to describe the various embodiments disclosed herein. The computing device 100 is connected to the network 210. The computing device 100 and its components are described herein above in more detail with respect of FIG. 1. The network 210 enables communication between different elements that may be connected to the computing device 100, as further described herein below. The network 210 may be the Internet, the world-wide-web (WWW), a local area network (LAN), a wide area network (WAN), a metro area network (MAN), and other networks capable of enabling communication between the elements of the computing architecture 200. In an embodiment, the computing device 100 is a server deployed in a cloud computing environment”, [LEREYA, ¶0021]“ The processing element 110 or the memory 120 may also include machine-readable media for storing software. Software shall be construed broadly to mean any type of instructions, whether referred to as software, firmware, middleware, microcode, hardware description language, or otherwise. Instructions may include code (e.g., in source code format, binary code format, executable code format, or any other suitable format of code). The instructions cause the processing element 110 to perform the various functions described in further detail herein.”).

Referring to Claim 29, (LEREYA in view of FASHEH) teaches  the apparatus of claim 27.
 wherein:
the data object creation command requires a first permission level to authorize creation of the data object, but has associated therewith a second permission level lower than the first permission level ([LEREYA, ¶0008]” a first user device associated with a first user account, wherein the column-oriented data structure includes a plurality of columns, wherein each column is of single data type and is assigned metadata associated with the single data type; associating the first user account with a first set of permissions associated with the generated data structure; and, associating a second user account with a second set of permissions, wherein the first set of permissions comprises at least one additional permission with respect to the second set of permission”; and
the command modifier is configured to, in response to the data object creation parameter meeting the stored data object creation standard ([LEREYA, ¶0026]” The computing device 100 is configured to associate the first user account with a first set of permissions associated with the generated column-oriented data structure.“, i.e., examiner interprets applying the permission as a command to create data, if the permission match the requirement the data created ).
However, LEREYA does not teach explicitly modify the data object creation command to change the second permission level to the first permission level
 Wherein, FASHEH teaches modify the data object creation command to change the second permission level to the first permission level ([FASHEH, ¶0037]” a master database generator that is responsible for generating the databases from the inputs provided for an individual article number. This will also include the creation of a superset of all possible fields and usages master template”, [FASHEH, ¶123 ]” database generator that is responsible for generating the databases”)
Motivation statement
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified LEREYA to incorporate the teaching of FASHEH to utilize the above feature, with the motivation of expanding the capabilities of the Websocket Protocol which support two-way communication between a client's running untrusted code in a controlled environment to a remote host that has opted-in to communications from that code, as recognized by (FASHEH [0026]).


Claims (24) is/are rejected under 35 U.S.C. 103 as being unpatentable over LEREYA et al. (US- 20200012808-A1, LEREYA referred to as " LEREYA”)  and in view of  FASHEH et al. (US-20210096979-A1, FASHEH referred to as " FASHEH”) and further view of REID et al. (US-20120191476-A1, REID referred to as " REID”).

Referring to Claim 24, (LEREYA in view of FASHEH) teaches the system of claim 18 wherein the apparatus comprises:
an object creation manager comprising a plurality of object creation modules, each of the plurality of object creation modules configured to implement data object creation or modification [using asynchronous messaging] ([LEREYA, ¶0010]”Certain embodiments disclosed herein also include a system for managing permissions {i.e., examiner interprets system managing permissions as a  system for creation modules } of users for a column-oriented data structure, including: a processing circuitry; and a memory, the memory containing instructions that, when executed by the processing circuitry, configure the system to: generate a column oriented data structure in response to receiving a request to generate the column-oriented data structure from a first user device associated with a first user account”, [LEREYA, ¶0023]” One or more user devices 220-1 through user device 220-m, referred to individually as user device 220 and collectively as user devices 220, may be connected to the computing device 100 via the network 210. A user device 220 may be, for example, a smart phone, a mobile phone, a laptop, a tablet computer, a wearable computing device, a personal computer (PC), a smart television and the like”).
However, (LEREYA in view of FASHEH) does not teach explicitly using asynchronous messaging ([REID, ¶0255]” Wherein generates an asynchronous message (block 1626). According to embodiments of the present invention, the asynchronous message generated at block 1626 is destined for the enterprise application server 128; according to alternative embodiments of the present invention, the asynchronous message generated at block 1626 is destined for the enterprise storage server 126 which, in turn, stores the data and notifies the enterprise application server 128 of the data's availability”).
Motivation statement
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified (LEREYA in view of FASHEH) to incorporate the teaching of REID to utilize the above feature, with the motivation of providing a secure remote server to save the data and  accessible  to remote enterprise users via a secure web interface., as recognized by (REID [abstract]).



Claims (25) is/are rejected under 35 U.S.C. 103 as being unpatentable over LEREYA et al. (US- 20200012808-A1, LEREYA referred to as " LEREYA”)  and in view of  FASHEH et al. (US-20210096979-A1, FASHEH referred to as " FASHEH”) and further view of UNAGAMI et al. (US-20210350398-A1, UNAGAMI referred to as " UNAGAMI”).

Referring to Claim 25, (LEREYA in view of FASHEH) teaches the system of claim 18.
 wherein the apparatus comprises:
an object creation manager comprising a plurality of object creation modules [LEREYA, ¶0010]”Certain embodiments disclosed herein also include a system for managing permissions {i.e., examiner interprets system managing permissions as a  system for creation modules } of users for a column-oriented data structure, including: a processing circuitry; and a memory, the memory containing instructions that, when executed by the processing circuitry, configure the system to: generate a column oriented data structure in response to receiving a request to generate the column-oriented data structure from a first user device associated with a first user account; and
however (LEREYA in view of FASHEH)  does not teach explicitly a ledger cooperating with a non-transitory memory and configured to store state and persistence data relating to transactions associated with creation or modification of an object
wherein, UNAGAMI teaches a ledger cooperating with a non-transitory memory and configured to store state and persistence data relating to transactions associated with creation or modification of an object ([UNAGAMI, ¶0089]” Storage 15 is a processor that stores new transaction data, which is to be stored into the distributed ledger, into ledger memory 16. Storage 15 stores the new transaction data into ledger memory 16 according to an algorithm depending on a type of the distributed ledger”).
Motivation statement
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified (LEREYA in view of FASHEH) to incorporate the teaching of UNAGAMI to utilize the above feature, with the motivation of providing a control method executed by one of a plurality of servers included in a fund management system as recognized by (UNAGAMI [0007]).





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. NIU et al. (US- 20190121875 -A1, NIU referred to as " NIU”) suggests (par. [0146]) “the first user may request to share the content item with the second user account by modifying the first permissions data to add an identifier for the second user account.”).
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to AHMED HUMADI whose telephone number is (571)272-2066.
The examiner can normally be reached (7:30 am - 4:00 pm) Monday to Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at
http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw, can be reached on (571) 272-3867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be
obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AHMED HUMADI/           Examiner, Art Unit 2497                                                                                                                                                                                             
/CHENG-FENG HUANG/           Primary Examiner, Art Unit 2497